DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea of a memory and computer to manage communications. This judicial exception is not integrated into a practical application because the generically recited computer elements (e.g. a memory, and a processor, etc.) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations, such as the memory, IMD, patient device only store and retrieve information in memory and these well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of determining a distance and managing communications based on a comparison of the distance to a threshold, such as done by a mental process, paper and pencil or critical thinking, with additional generic computer elements, or additional structure (e.g. memory, processor, IMD, patient device, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 11-12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al (2015/0206408) in view of Seeberger et al (2006/0030903).  LaLonde discloses that a patient device/PPC (e.g. element 14, etc.) and a clinician’s device (e.g. elements 23/25, figure 1, etc.) are in communication with an IMD, such as a neurostimulator (e.g. figure 1, element 13, para. 74, etc.), where the PPC has a proximity detector to detect the distance between the patient with IMD and PPC to determine if the distance is too far for communication (e.g. para. 261, 260, 370-372, etc.) which necessarily would require comparing the proximity/distance signal to some threshold in order to determine if the IMD is out of range, to allow an indication on the PPC and the clinician programmer when the PPC and IMD are out of range to stop communication (e.g. paras. 261, 176, 184, 189, etc.) and to indicate when in range to reestablish connection (e.g. paras. 198, 225, 261, 231, 370-372, etc.), where the IMD generates an alert observable regarding the connectivity status (e.g. paras. 255, 260, 262, etc.).  The system has a processor and memory with software (e.g. abstract, paras. 7, 8, 120, 224, etc.) for performing the functions of the method and system and therefore has a non-transitory computer readable media with instructions.
As to the new claim limitations of automatically terminating the communications between the implantable medical device and patient device when the determined distance is greater than a threshold distance and determining that the IMD is currently communicatively coupled, and reestablishing communications between the IMD and patient device when the determined distance subsequently becomes less than the threshold distance, LaLonde discloses that the proximity detector is used to determine an out of range condition to stop and reestablish communications, and that this stopping and starting is “dynamically adjusted” based on an out of range condition (e.g. para. 136, etc.), but does not state it is automatically done during communications.  Seeberger discloses that during communications, if an out of range condition is detected, that the particular communication is stopped, but can be restarted if the out of range condition no longer exists (e.g. paras. 45, 57, 96, etc.) to allow the device to save power and/or prevent errors while communicating.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by LaLonde, with automatically terminating the communications between the implantable medical device and patient device when the determined distance is greater than a threshold distance and determining that the IMD is currently communicatively coupled, and reestablishing communications between the IMD and patient device when the determined distance subsequently becomes less than the threshold distance, as taught by Seeberger, since it would provide the predictable results of allowing the device to save power and/or prevent errors while communicating by disconnecting the particular communication when out of range, and subsequently using the particular communication when in range.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as obvious over LaLonde et al in view of Seeberger et al (i.e. “modified LaLonde”).  Modified LaLonde et al discloses that the power of the transmission from the patient device/PPC can be increased if needed (e.g. para. 142, etc.) and that during use, if the devices are out or range of each other, they can dynamically alter the transmission power to provide communication between the PPC and IMD (e.g. paras. 370-372, etc.).  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s finding and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified LaLonde, with increasing the power of the transmission of the PPC or IMD to carry out communication between the devices, as is well known and common knowledge in the art (mpep 2144), to provide the predictable results of increasing the likelihood of transmitting information between the devices to interrogate the implantable device and provide therapy or changes if necessary.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  The arguments regarding the 101 rejection are not persuasive and amount to a general allegation of patentability.  As set forth in claim 8, the system performs all the functions of the claim with a “memory” and “processor” and contain no additional structure other than a general purpose computer.  Similarly, the method claims and computer readable media correspond and follow the functions/steps performed by the general purpose computer.  The memory and processor are recited so generically (no details whatsoever are provided other than that they are a display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed as a combination of elements, the additional elements in this claim do no more than automate the mental processes (e.g., the mental computation of determining, comparing, and managing, etc.), using the computer components as a tool. While this type of automation may improve the life of a practitioner/physician, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology.
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure and shows evidence of other 102 and/or 103 pieces of art that could be used in rejecting the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	7/19/22